Citation Nr: 9933423	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-43 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1949 to December 
1952 and from January 1957 to April 1961. 

By rating decision in October 1953, service connection for 
shell fragment wound of Muscle Group XIII, left, was granted 
with an evaluation of 10 percent assigned.  Additionally, by 
rating decision in June 1962, service connection was granted 
for dermatophytosis, feet and cruris, with a 0 percent 
evaluation assigned. 

In October 1995, the veteran filed a claim for an increased 
rating for disabilities to include thigh muscle injury 
residuals and dermatophytosis.  

This appeal arises from a March 1996 rating decision from the 
Oakland, California Regional Office (RO) that denied the 
veteran's claim for an increased rating for his service 
connected dermatophytosis of the feet and cruris.  A Notice 
of Disagreement was filed in July 1996 and a Statement of the 
Case was issued in August 1996.  A substantive appeal was 
filed in September 1996 with a request for a hearing at the 
RO before a Member of the Board.

By rating decision in December 1997, the RO increased the 
evaluation for the veteran's service connected 
dermatophytosis from 0 percent to 10 percent.  The veteran 
has continued his appeal of the 10 percent rating.

On July 26, 1999, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

By rating action of March 1996, an increased rating for a 
left thigh injury, Muscle Group XIII, was denied and the 
veteran then filed a timely Notice of Disagreement.  When he 
was furnished a Statement of the Case (SOC) in August 1996, 
however, he was advised of the necessity of perfecting his 
appeal by timely filing a substantive appeal.  See 38 C.F.R. 
§ 20.302 (1999).  That regulation specifies that a 
substantive appeal must be filed within 60 days from the date 
the SOC was provided to the appellant or within the remainder 
of the one year period after notification of the action being 
appealed, whichever is later.  Review of the record does not 
reflect that a substantive appeal as to the issue of an 
increased rating for a left thigh injury, Muscle Group XIII, 
was filed until January 1998, when the issue was addressed in 
a statement of the veteran's representative.  

Finally, at the July 1999 Board hearing, the veteran 
specifically limited the issue on appeal to that of increased 
rating for dermatophytosis and provided testimony only on 
this issue.  It appears to the Board that the issue regarding 
the claim for a higher rating for the left thigh injury has 
been withdrawn from appellate consideration and, 
consequently, it will not be addressed herein.  In the event 
the veteran wishes to pursue it, he should so indicate.  He 
should also be advised that the correct characterization at 
this time is whether a timely substantive appeal has been 
filed with respect to the claim of increased rating for a 
left thigh injury, Muscle Group XIII. 



REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992). 

Initially, the Board notes that the veteran has testified 
under oath at the July 1999 Board hearing that he had recent 
treatment at the Martinez, California VA Outpatient Clinic.  
Additionally, a September 1996 statement from a VA physician 
notes continuing treatment for dermatophytosis.  VA treatment 
records subsequent to December 1996 are not of record.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the delay which necessarily will ensue as a result 
of this remand action, consideration should be given by the 
RO to whether the veteran should be afforded up-to-date 
examination of the skin.  If so, such should be afforded him, 
prior to the return of the case to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
dermatophytosis of the feet and cruris in 
recent years.  This should include 
records from the VA Outpatient Clinic at 
Martinez. 

2.  Once any available records regarding 
treatment for dermatophytosis are 
obtained, they should be reviewed by the 
RO.  If, on the basis of such evidence, 
the RO determines a medical examination 
is necessary, the veteran should be 
afforded an examination to determine the 
extent of the veteran's service connected 
skin disorder, dermatophytosis, which 
involves both the feet and the groin.  
The RO should ensure that the notice of 
the examination is sent to the veteran's 
current address.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  See 38 C.F.R. § 3.655.  The 
claims file should be made available and 
reviewed by the examiner prior to or in 
connection with the examination.  The 
examiner should be furnished with a copy 
of this remand.  All indicated special 
tests and studies should be accomplished.  
All disability must be viewed in relation 
to its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  All findings and opinions should 
be set forth in detail.

3.  After completion of the above 
requested development, the RO should 
review the veteran's claim on the basis 
of all the evidence of record.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  This should 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled, the consequences for any 
failure to appear and the address to 
which notification was sent.  The veteran 
and his representative should then be 
afforded an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



